UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    THE CITY OF NEW YORK,

                                 Counterclaim Plaintiff,             20 Civ. 7251 (PAE) (KHP)
                        -v-
                                                                              ORDER
    ANDRE DENNIS and CARLO NAPPI,

                                 Counterclaim Defendants.


PAUL A. ENGELMAYER, District Judge:

        On June 22, 2021, counterclaim plaintiff the City of New York (the “City”) obtained a

clerk’s certificate of default against counterclaim defendant Carlo Nappi. Dkt. 55. Nappi has

now missed his deadline to respond to the counterclaims several times, see, e.g., Dkt. 56 at 1–2,

including both before the City first moved for a default judgment against him, see Dkts. 28–30,

and after, see, e.g., 45. On July 13, 2021, the City moved for a default judgment against him for

a second time. Dkts. 57–59.

        In light of the current public health situation, the Court will resolve the default judgment

motion on the papers. If Nappi wishes to oppose the motion, his counsel shall enter a notice of

appearance before July 21, 2021, and file an opposition on ECF, explaining why a default

judgment is not warranted, by July 21, 2021, at 2:30 p.m.1 By the same date, should Nappi

wish to litigate this action, he shall also file an answer to the City’s counterclaims. Absent the

filing of an answer, the Court will not consider any opposition to the motion for a default

judgment. The Court will not extend these deadlines further.



1
  If Nappi elects to proceed pro se, he may instead submit an opposition explaining why a default
judgment is not warranted, by July 21, 2021, at 2:30 p.m., via email to temporary_pro_se_filing
@nysd.uscourts.gov and EngelmayerNYSDChambers@nysd.uscourts.gov.
       The City is directed to serve this order on Nappi forthwith and file proof of this service

no later than 5:00 p.m. today, July 14, 2021.

       SO ORDERED.


                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: July 14, 2021
       New York, New York




                                                2
